                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   BEAUFORT DIVISION

Joseph L. Graham,                        )
                                         )
             Plaintiff,                  )           Civil Action No. 9:19-cv-00024-JMC
                                         )
             v.                          )
                                         )
Florence County Detention Center, Teresa )
Cunningham, Natasha Brown, David D.      )                  ORDER AND OPINION
Brown,                                   )
                                         )
             Defendants.                 )
____________________________________)

       Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”) filed on March 13, 2019 (ECF No. 10). The Report addresses Plaintiff Joseph L.

Graham’s pro se Complaint alleging a violation of his due process rights under 42 U.S.C. § 1983.

(ECF No. 1 at 4.) The Report recommends that the court should summarily dismiss the Complaint

without prejudice and without issuance and service of process. (ECF No. 10 at 8.) The court

ACCEPTS the Magistrate Judge’s Report and incorporates it herein by reference. For the reasons

set out in the Report, the court DISMISSES this action without prejudice and without issuance

and service of process.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 10 at 2-3.) As brief background, on January 3, 2019,

Plaintiff, proceeding pro se and in forma pauperis, commenced this § 1983 action against

Defendants Florence County Detention Center, Teresa Cunningham, Natasha Brown, and David

D. Brown. (ECF No. 1.) On March 13, 2019, the Magistrate Judge entered his Report. (ECF No.

10.) The Report recommends summarily dismissing this action without prejudice and without

issuance and service of process. (Id. at 8.)


                                                1
                                  II. STANDARD OF REVIEW

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge

makes only a recommendation to this court; the responsibility to make a final determination

remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). This court is charged

with making a de novo determination of those portions of the Report and Recommendation to

which the parties have made specific objections. See 28 U.S.C. § 636(b)(1). See also Fed. R. Civ.

P. 72(b)(3). The court may accept, reject, or modify, in whole or in part, the Magistrate Judge’s

recommendation or recommit the matter with instructions. See 28 U.S.C. § 636(b)(1).

                                         III. DISCUSSION

       On March 13, 2019, as part of the Report and Recommendation, the Magistrate Judge

notified the parties of their right to file objections to the Report. (ECF No. 10 at 9.) However, none

of the parties filed any objections to the Report within the prescribed time limits. In the absence

of objections to the Magistrate Judge’s Report, this court is not required to provide an explanation

for adopting the recommendation without modification. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore,

failure to file specific, written objections to the Report results in a party’s waiver of the right to

appeal from the judgment of the District Court based upon such recommendation. 28 U.S.C. §

636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985);

United States v. Schronce, 727 F.2d 91 (4th Cir. 1984). Accordingly, since none of the parties filed

any objections to the Report, and the court observes no clear error on the face of the record, the



                                                  2
court accepts the Magistrate Judge’s Report. See Diamond, 416 F.3d at 315; Camby, 718 F.2d at

199.

                                     IV. CONCLUSION

       After a thorough and careful review of the record, the court finds the Magistrate Judge’s

Report and Recommendation provides an accurate summary of the facts and law in this case and

contains no clear error. Accordingly, the court ACCEPTS the Magistrate Judge’s Report and

Recommendation (ECF No. 10) and incorporates it herein by reference. For the reasons set out in

the Report, the court DISMISSES this action without prejudice and without issuance and service

of process.

       IT IS SO ORDERED.




                                                   United States District Judge
May 30, 2019
Columbia, South Carolina




                                               3
